UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06441 AMERICAN CENTURY INTERNATIONAL BOND FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 06-30 Date of reporting period: 12-31-2012 ITEM 1.REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT DECEMBER 31, 2012 Global Bond Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Notes to Financial Statements 23 Financial Highlights 30 Additional Information 32 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended December 31, 2012. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Also, the next annual report will provide additional market perspective from our portfolio management team. “Risk-On” Rebound in Second Half of 2012, After Second-Quarter Slump Capital market performance in the second half of 2012—the period covered in this report—reflected rebounds in investor sentiment and riskier asset returns from their slump in the second quarter of last year. Second-quarter concerns about the European financial system and slowing global economic growth translated to further aggressive monetary intervention by major central banks, including the U.S. Federal Reserve (the Fed), the European Central Bank, and the Bank of Japan. Aggressive monetary policy, which included a third round of bond buying (“quantitative easing”) by the Fed (“QE3”), helped trigger increased optimism about the financial and economic outlooks for slumping developed nations. This encouraged investors to take more risk and reach for yield, boosting the performance of stocks and high-yield bonds over government bonds. The risk-on rebound was especially notable in non-U.S. equity markets—the MSCI EAFE Index (a popular non-U.S. stock benchmark) returned 13.95% for the six months ended December 31, 2012, compared with 5.95% for the S&P 500 Index, representing the U.S. stock market. High-yield U.S. bond benchmarks outperformed the S&P 500 Index, while U.S. and global treasury securities indices generally lagged. U.S. inflation was largely contained during the period, but the aggressive monetary policies raised inflationary expectations for future years, bolstering demand for inflation-linked and inflation-hedging investment products. The U.S. and global economies are showing signs of growing at a quicker pace this year, but in the U.S. we still expect that pace to be subpar, hampered by high unemployment and lingering fiscal concerns. Inflation expectations and rising interest rates are also potential wild cards. Under these conditions, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios for meeting financial goals. We appreciate your continued trust in us in this challenging environment. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of December 31, 2012 Ticker Symbol 6 months(1) Since Inception(1) Inception Date Investor Class AGBVX 3.17% 5.13% 1/31/12 Barclays Global Aggregate Bond Index (USD, hedged) — 2.91% 4.68% — Institutional Class AGBNX 3.26% 5.32% 1/31/12 A Class No sales charge* With sales charge* AGBAX 3.04% -1.60% 4.89% 0.18% 1/31/12 C Class No sales charge* With sales charge* AGBTX 2.54% 1.54% 4.08% 3.08% 1/31/12 R Class AGBRX 2.80% 4.55% 1/31/12 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class R Class 0.96% 0.76% 1.21% 1.96% 1.46% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics DECEMBER 31, 2012 Portfolio at a Glance Average Duration (effective) 5.8 years Weighted Average Life 8.2 years Bond Holdings by Country % of net assets United States 41.8% Japan 16.2% United Kingdom 9.1% Germany(1) 4.8% Italy(1) 3.4% Canada 2.9% France(1) 2.4% Netherlands(1) 2.4% Multi-National 2.3% Australia 1.6% Spain(1) 1.2% Other Countries 6.1% Cash and Equivalents(2) 5.8% (1)These countries are members of the eurozone. (2)Includes temporary cash investments and other assets and liabilities. Types of Investments in Portfolio % of net assets Sovereign Governments and Agencies 43.2% Corporate Bonds 24.7% U.S. Government Agency Mortgage-Backed Securities 11.9% U.S. Treasury Securities 9.7% Commercial Mortgage-Backed Securities 2.4% Collateralized Mortgage Obligations 1.4% Municipal Securities 0.9% Temporary Cash Investments 3.1% Other Assets and Liabilities 2.7% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2012 to December 31, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period(1) 7/1/12 - 12/31/12 Annualized Expense Ratio(1) Actual Investor Class 0.95% Institutional Class 0.75% A Class 1.20% C Class 1.95% R Class 1.45% Hypothetical Investor Class 0.95% Institutional Class 0.75% A Class 1.20% C Class 1.95% R Class 1.45% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 6 Schedule of Investments DECEMBER 31, 2012 (UNAUDITED) Principal Amount Value Sovereign Governments and Agencies — 43.2% AUSTRALIA — 1.6% Government of Australia, 6.50%, 5/15/13 AUD Government of Australia, 5.75%, 7/15/22 AUD New South Wales Treasury Corp., 5.50%, 3/1/17 AUD AUSTRIA — 0.9% Republic of Austria, 3.40%, 10/20/14(1) EUR Republic of Austria, 4.35%, 3/15/19(1) EUR Republic of Austria, 4.15%, 3/15/37(1) EUR BELGIUM — 0.9% Kingdom of Belgium, 4.00%, 3/28/14 EUR Kingdom of Belgium, 4.00%, 3/28/18 EUR Kingdom of Belgium, 3.75%, 9/28/20 EUR Kingdom of Belgium, 5.00%, 3/28/35 EUR BRAZIL — 0.4% Brazilian Government International Bond, 5.875%, 1/15/19 $ CANADA — 2.5% Government of Canada, 5.00%, 6/1/14 CAD Government of Canada, 4.00%, 6/1/17 CAD Government of Canada, 3.75%, 6/1/19 CAD Government of Canada, 3.25%, 6/1/21 CAD Government of Canada, 5.75%, 6/1/33 CAD Government of Canada, 4.00%, 6/1/41 CAD Province of British Columbia Canada, 4.10%, 12/18/19 CAD Province of Ontario Canada, 1.60%, 9/21/16 $ Province of Ontario Canada, 4.65%, 6/2/41 CAD COLOMBIA† Colombia Government International Bond, 4.375%, 7/12/21 $ DENMARK — 0.3% Kingdom of Denmark, 4.00%, 11/15/19 DKK Kingdom of Denmark, 4.50%, 11/15/39 DKK FINLAND — 0.2% Government of Finland, 1.625%, 9/15/22 EUR FRANCE — 0.7% Government of France, 4.00%, 4/25/14 EUR Government of France, 5.50%, 4/25/29 EUR GERMANY — 3.3% German Federal Republic, 2.00%, 2/26/16 EUR German Federal Republic, 2.25%, 9/4/20 EUR German Federal Republic, 1.75%, 7/4/22 EUR German Federal Republic, 4.25%, 7/4/39 EUR IRELAND — 0.5% Ireland Government Bond, 4.00%, 1/15/14 EUR Ireland Government Bond, 5.90%, 10/18/19 EUR 7 Principal Amount Value ITALY — 3.1% Republic of Italy, 3.75%, 8/1/15 EUR Republic of Italy, 4.75%, 6/1/17 EUR Republic of Italy, 5.25%, 8/1/17 EUR Republic of Italy, 4.75%, 8/1/23 EUR Republic of Italy, 4.00%, 2/1/37 EUR JAPAN — 16.2% Government of Japan, 0.60%, 9/20/14 JPY Government of Japan, 1.20%, 6/20/15 JPY Government of Japan, 1.50%, 9/20/18 JPY Government of Japan, 1.00%, 12/20/21 JPY Government of Japan, 2.40%, 3/20/37 JPY MEXICO — 0.2% United Mexican States, 5.95%, 3/19/19 $ United Mexican States, 6.05%, 1/11/40 $ MULTI-NATIONAL — 2.3% European Investment Bank, 2.50%, 7/15/15 EUR European Investment Bank, MTN, 3.625%, 1/15/21 EUR European Investment Bank, MTN, 2.25%, 10/14/22 EUR International Bank for Reconstruction & Development, MTN, 3.875%, 5/20/19 EUR NETHERLANDS — 1.3% Kingdom of Netherlands, 4.00%, 7/15/16(1) EUR Kingdom of Netherlands, 3.50%, 7/15/20(1) EUR Kingdom of Netherlands, 4.00%, 1/15/37(1) EUR NEW ZEALAND — 0.2% New Zealand Government Bond, 5.00%, 3/15/19 NZD NORWAY — 0.2% Government of Norway, 4.25%, 5/19/17 NOK PERU — 0.1% Republic of Peru, 6.55%, 3/14/37 $ POLAND† Poland Government International Bond, 3.00%, 3/17/23 $ SOUTH KOREA — 0.2% Korea Development Bank, 3.25%, 3/9/16 $ SPAIN — 0.8% Government of Spain, 5.85%, 1/31/22 EUR SWEDEN — 0.8% Government of Sweden, 6.75%, 5/5/14 SEK Government of Sweden, 4.25%, 3/12/19 SEK SWITZERLAND — 0.2% Switzerland Government Bond, 2.00%, 4/28/21 CHF UNITED KINGDOM — 6.3% Government of United Kingdom, 5.00%, 9/7/14 GBP Government of United Kingdom, 4.00%, 9/7/16 GBP Government of United Kingdom, 3.75%, 9/7/21 GBP Government of United Kingdom, 4.50%, 12/7/42 GBP Government of United Kingdom, 4.25%, 12/7/55 GBP TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $12,850,477) 8 Principal Amount Value Corporate Bonds — 24.7% AEROSPACE AND DEFENSE — 0.3% Lockheed Martin Corp., 4.25%, 11/15/19 $ Raytheon Co., 4.40%, 2/15/20 United Technologies Corp., 5.70%, 4/15/40 United Technologies Corp., 4.50%, 6/1/42 AUTOMOBILES — 0.4% Ford Motor Credit Co. LLC, 5.875%, 8/2/21 Nissan Motor Acceptance Corp., 3.25%, 1/30/13(1) BEVERAGES — 0.5% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19 Brown-Forman Corp., 3.75%, 1/15/43 Coca-Cola Co. (The), 1.80%, 9/1/16 PepsiCo, Inc., 3.60%, 8/13/42 SABMiller Holdings, Inc., 2.45%, 1/15/17(1) SABMiller Holdings, Inc., 3.75%, 1/15/22(1) BIOTECHNOLOGY — 0.2% Amgen, Inc., 2.125%, 5/15/17 Celgene Corp., 3.25%, 8/15/22 Gilead Sciences, Inc., 4.40%, 12/1/21 CAPITAL MARKETS — 1.0% Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.375%, 1/19/17 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 3.875%, 2/8/22 Fidelity International Ltd., MTN, 6.75%, 10/19/20 GBP Jefferies Group, Inc., 5.125%, 4/13/18 $ Northern Trust Corp., 4.625%, 5/1/14 UBS AG, MTN, 6.625%, 4/11/18 GBP CHEMICALS — 0.5% Ashland, Inc., 4.75%, 8/15/22(1) $ CF Industries, Inc., 7.125%, 5/1/20 Dow Chemical Co. (The), 5.90%, 2/15/15 Eastman Chemical Co., 3.60%, 8/15/22 Ecolab, Inc., 4.35%, 12/8/21 COMMERCIAL BANKS — 3.4% Abbey National Treasury Services plc, MTN, 5.125%, 4/14/22 (Secured) GBP Bank of America N.A., 5.30%, 3/15/17 $ Bank of Nova Scotia, 2.55%, 1/12/17 Barclays Bank plc, MTN, VRN, 4.875%, 12/15/14 EUR Capital One Financial Corp., 2.15%, 3/23/15 $ Commerzbank AG, MTN, 7.75%, 3/16/21 EUR HSBC Bank plc, 3.50%, 6/28/15(1) $ ING Bank NV, MTN, 3.875%, 12/23/16 GBP Kreditanstalt fuer Wiederaufbau, 2.00%, 6/1/16 $ Kreditanstalt fuer Wiederaufbau, 3.875%, 1/21/19 EUR Kreditanstalt fuer Wiederaufbau, MTN, 4.625%, 1/4/23 EUR PNC Funding Corp., 3.625%, 2/8/15 $ Royal Bank of Scotland plc (The), 4.375%, 3/16/16 U.S. Bancorp., MTN, 2.95%, 7/15/22 9 Principal Amount Value Wells Fargo & Co., 2.10%, 5/8/17 $ Wells Fargo & Co., 5.625%, 12/11/17 COMMERCIAL SERVICES AND SUPPLIES — 0.1% Republic Services, Inc., 5.50%, 9/15/19 Republic Services, Inc., 3.55%, 6/1/22 Waste Management, Inc., 2.60%, 9/1/16 COMPUTERS AND PERIPHERALS — 0.1% Hewlett-Packard Co., 2.60%, 9/15/17 CONSTRUCTION MATERIALS† Owens Corning, 4.20%, 12/15/22 CONSUMER FINANCE — 0.5% American Express Credit Corp., MTN, 2.75%, 9/15/15 American Express Credit Corp., MTN, 2.375%, 3/24/17 Credit Suisse (New York), 5.50%, 5/1/14 SLM Corp., 6.25%, 1/25/16 DIVERSIFIED CONSUMER SERVICES† Catholic Health Initiatives, 2.95%, 11/1/22 DIVERSIFIED FINANCIAL SERVICES — 3.8% Ally Financial, Inc., 8.30%, 2/12/15 Bank of America Corp., 4.50%, 4/1/15 Bank of America Corp., 6.50%, 8/1/16 Bank of America Corp., 5.75%, 12/1/17 Bank of America Corp., 5.70%, 1/24/22 Bank of America Corp., MTN, 4.75%, 4/3/17 EUR Citigroup, Inc., 6.01%, 1/15/15 $ Citigroup, Inc., 5.50%, 2/15/17 Citigroup, Inc., 6.125%, 5/15/18 Citigroup, Inc., 4.50%, 1/14/22 $ General Electric Capital Corp., 4.375%, 9/16/20 General Electric Capital Corp., MTN, 6.00%, 8/7/19 Goldman Sachs Group, Inc. (The), 5.95%, 1/18/18 Goldman Sachs Group, Inc. (The), 5.75%, 1/24/22 HSBC Holdings plc, 5.10%, 4/5/21 HSBC Holdings plc, MTN, 3.875%, 3/16/16 EUR JPMorgan Chase & Co., 3.45%, 3/1/16 $ JPMorgan Chase & Co., 6.00%, 1/15/18 JPMorgan Chase & Co., 4.25%, 10/15/20 Morgan Stanley, 4.75%, 3/22/17 Morgan Stanley, 5.50%, 7/24/20 Morgan Stanley, 4.875%, 11/1/22 Morgan Stanley, MTN, 4.50%, 2/23/16 EUR Societe Generale SA, 2.50%, 1/15/14 $ Syngenta Finance NV, 3.125%, 3/28/22 DIVERSIFIED TELECOMMUNICATION SERVICES — 1.4% AT&T, Inc., 2.625%, 12/1/22 AT&T, Inc., 6.55%, 2/15/39 CenturyLink, Inc., 5.80%, 3/15/22 Deutsche Telekom International Finance BV, 6.75%, 8/20/18 Frontier Communications Corp., 7.125%, 3/15/19 Koninklijke KPN NV, MTN, 4.75%, 1/17/17 EUR Telefonica Emisiones SAU, 5.46%, 2/16/21 $ 10 Principal Amount Value Telefonica Emisiones SAU, MTN, 5.375%, 2/2/18 GBP Verizon Communications, Inc., 4.60%, 4/1/21 $ Virgin Media Finance plc, 8.375%, 10/15/19 ELECTRIC UTILITIES — 0.1% AES Corp. (The), 9.75%, 4/15/16 ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16 Jabil Circuit, Inc., 5.625%, 12/15/20 ENERGY EQUIPMENT AND SERVICES — 0.2% Ensco plc, 3.25%, 3/15/16 Ensco plc, 4.70%, 3/15/21 Noble Holding International Ltd., 3.95%, 3/15/22 Transocean, Inc., 6.375%, 12/15/21 FOOD AND STAPLES RETAILING — 0.3% CVS Caremark Corp., 2.75%, 12/1/22 Safeway, Inc., 4.75%, 12/1/21 Wal-Mart Stores, Inc., 5.625%, 4/15/41 Walgreen Co., 1.80%, 9/15/17 FOOD PRODUCTS — 0.3% Kraft Foods, Inc., 5.00%, 6/4/42(1) Mondelez International, Inc., 6.50%, 2/9/40 TreeHouse Foods, Inc., 7.75%, 3/1/18 GAS UTILITIES — 0.6% El Paso Corp., 7.25%, 6/1/18 El Paso Pipeline Partners Operating Co. LLC, 6.50%, 4/1/20 Enterprise Products Operating LLC, 5.20%, 9/1/20 Kinder Morgan Energy Partners LP, 6.50%, 9/1/39 Plains All American Pipeline LP/PAA Finance Corp., 3.65%, 6/1/22 TransCanada PipeLines Ltd., 2.50%, 8/1/22 Williams Cos., Inc. (The), 3.70%, 1/15/23 Williams Partners LP, 4.125%, 11/15/20 Williams Partners LP, 3.35%, 8/15/22 HEALTH CARE EQUIPMENT AND SUPPLIES† Covidien International Finance SA, 3.20%, 6/15/22 HEALTH CARE PROVIDERS AND SERVICES — 0.7% Aetna, Inc., 2.75%, 11/15/22 Express Scripts, Inc., 6.25%, 6/15/14 Express Scripts, Inc., 2.65%, 2/15/17(1) HCA, Inc., 7.875%, 2/15/20 Healthsouth Corp., 8.125%, 2/15/20 Mayo Clinic Rochester, 3.77%, 11/15/43 UnitedHealth Group, Inc., 3.95%, 10/15/42 WellPoint, Inc., 3.125%, 5/15/22 HOTELS, RESTAURANTS AND LEISURE — 0.1% Wyndham Worldwide Corp., 2.95%, 3/1/17 HOUSEHOLD PRODUCTS — 0.2% Jarden Corp., 8.00%, 5/1/16 INDUSTRIAL CONGLOMERATES† General Electric Co., 4.125%, 10/9/42 11 Principal Amount Value INSURANCE — 1.1% American International Group, Inc., 5.85%, 1/16/18 $ American International Group, Inc., 4.875%, 6/1/22 Aviva plc, VRN, 4.73%, 11/28/14 EUR Berkshire Hathaway, Inc., 3.00%, 5/15/22 $ Hartford Financial Services Group, Inc., 6.30%, 3/15/18 International Lease Finance Corp., 5.75%, 5/15/16 Lincoln National Corp., 6.25%, 2/15/20 MetLife, Inc., 6.75%, 6/1/16 Prudential Financial, Inc., 5.375%, 6/21/20 Scottish Widows plc, VRN, 5.125%, 9/24/15 GBP IT SERVICES — 0.1% Fidelity National Information Services, Inc., 5.00%, 3/15/22 $ International Business Machines Corp., 1.95%, 7/22/16 LIFE SCIENCES TOOLS AND SERVICES — 0.1% Thermo Fisher Scientific, Inc., 3.60%, 8/15/21 MACHINERY — 0.1% Caterpillar Financial Services Corp., MTN, 2.85%, 6/1/22 Deere & Co., 3.90%, 6/9/42 MEDIA — 1.4% Comcast Corp., 5.90%, 3/15/16 Comcast Corp., 6.50%, 11/15/35 Comcast Corp., 6.40%, 5/15/38 Discovery Communications LLC, 5.625%, 8/15/19 DISH DBS Corp., 6.75%, 6/1/21 Lamar Media Corp., 7.875%, 4/15/18 News America, Inc., 3.00%, 9/15/22(1) Time Warner Cable, Inc., 6.75%, 7/1/18 Time Warner, Inc., 4.875%, 3/15/20 Time Warner, Inc., 4.90%, 6/15/42 Univision Communications, Inc., 6.875%, 5/15/19(1) Viacom, Inc., 4.375%, 9/15/14 Walt Disney Co. (The), MTN, 2.35%, 12/1/22 METALS AND MINING — 0.2% Newmont Mining Corp., 3.50%, 3/15/22 Vale Overseas Ltd., 5.625%, 9/15/19 MULTI-UTILITIES — 1.1% Constellation Energy Group, Inc., 5.15%, 12/1/20 Consumers Energy Co., 2.85%, 5/15/22 Dominion Resources, Inc., 4.90%, 8/1/41 Duke Energy Corp., 6.30%, 2/1/14 Duke Energy Corp., 1.625%, 8/15/17 Duke Energy Corp., 3.55%, 9/15/21 Enel SpA, MTN, 6.25%, 6/20/19 GBP Florida Power Corp., 3.85%, 11/15/42 $ GDF Suez, MTN, 2.75%, 10/18/17 EUR Ipalco Enterprises, Inc., 5.00%, 5/1/18 $ Pacific Gas & Electric Co., 5.80%, 3/1/37 12 Principal Amount Value Progress Energy, Inc., 3.15%, 4/1/22 $ San Diego Gas & Electric Co., 3.00%, 8/15/21 OIL, GAS AND CONSUMABLE FUELS — 2.0% Alpha Natural Resources, Inc., 6.00%, 6/1/19 Anadarko Petroleum Corp., 5.95%, 9/15/16 Apache Corp., 4.75%, 4/15/43 BP Capital Markets plc, 4.50%, 10/1/20 BP Capital Markets plc, MTN, 3.83%, 10/6/17 EUR ConocoPhillips Holding Co., 6.95%, 4/15/29 $ Devon Energy Corp., 5.60%, 7/15/41 Marathon Petroleum Corp., 3.50%, 3/1/16 Newfield Exploration Co., 5.625%, 7/1/24 Noble Energy, Inc., 4.15%, 12/15/21 Occidental Petroleum Corp., 2.70%, 2/15/23 Peabody Energy Corp., 6.50%, 9/15/20 Pemex Project Funding Master Trust, 6.625%, 6/15/35 Petrobras International Finance Co. - Pifco, 5.75%, 1/20/20 Petrobras International Finance Co. - Pifco, 5.375%, 1/27/21 Phillips 66, 4.30%, 4/1/22(1) Pioneer Natural Resources Co., 3.95%, 7/15/22 SandRidge Energy, Inc., 8.75%, 1/15/20 Shell International Finance BV, 2.375%, 8/21/22 Shell International Finance BV, 3.625%, 8/21/42 Statoil ASA, 2.45%, 1/17/23 Suncor Energy, Inc., 6.10%, 6/1/18 Talisman Energy, Inc., 7.75%, 6/1/19 PAPER AND FOREST PRODUCTS — 0.2% Georgia-Pacific LLC, 5.40%, 11/1/20(1) International Paper Co., 4.75%, 2/15/22 PHARMACEUTICALS — 0.3% AbbVie, Inc., 1.75%, 11/6/17(1) AbbVie, Inc., 4.40%, 11/6/42(1) Bristol-Myers Squibb Co., 3.25%, 8/1/42 GlaxoSmithKline Capital plc, 2.85%, 5/8/22 Merck & Co., Inc., 3.60%, 9/15/42 Roche Holdings, Inc., 6.00%, 3/1/19(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.0% American Tower Corp., 4.625%, 4/1/15 American Tower Corp., 4.70%, 3/15/22 Boston Properties LP, 3.85%, 2/1/23 BRE Properties, Inc., 3.375%, 1/15/23 Developers Diversified Realty Corp., 4.75%, 4/15/18 Essex Portfolio LP, 3.625%, 8/15/22(1) HCP, Inc., 3.75%, 2/1/16 HCP, Inc., 2.625%, 2/1/20 Health Care REIT, Inc., 3.75%, 3/15/23 Reckson Operating Partnership LP, 6.00%, 3/31/16 Simon Property Group LP, 5.10%, 6/15/15 13 Principal Amount Value Ventas Realty LP/Ventas Capital Corp., 4.00%, 4/30/19 $ Ventas Realty LP/Ventas Capital Corp., 4.75%, 6/1/21 ROAD AND RAIL — 0.2% Burlington Northern Santa Fe LLC, 3.60%, 9/1/20 CSX Corp., 4.25%, 6/1/21 Firstgroup plc, 6.125%, 1/18/19 GBP SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 0.1% Intel Corp., 1.35%, 12/15/17 $ SOFTWARE — 0.1% Oracle Corp., 2.50%, 10/15/22 SPECIALTY RETAIL — 0.2% Home Depot, Inc. (The), 5.95%, 4/1/41 Sonic Automotive, Inc., 7.00%, 7/15/22(1) TEXTILES, APPAREL AND LUXURY GOODS — 0.2% Gap, Inc. (The), 5.95%, 4/12/21 Ltd. Brands, Inc., 6.625%, 4/1/21 THRIFTS AND MORTGAGE FINANCE — 1.1% Cie de Financement Foncier, 4.375%, 4/25/19 (Secured) EUR Cie de Financement Foncier, MTN, 4.50%, 5/16/18 (Secured) EUR TOBACCO — 0.2% Altria Group, Inc., 9.25%, 8/6/19 $ Altria Group, Inc., 2.85%, 8/9/22 Philip Morris International, Inc., 4.125%, 5/17/21 WIRELESS TELECOMMUNICATION SERVICES — 0.2% Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18 EUR TOTAL CORPORATE BONDS (Cost $6,917,434) U.S. Government Agency Mortgage-Backed Securities(2) — 11.9% ADJUSTABLE-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 0.7% FHLMC, VRN, 2.90%, 1/15/13 $ FHLMC, VRN, 3.27%, 1/15/13 FHLMC, VRN, 6.16%, 1/15/13 FNMA, VRN, 2.73%, 1/25/13 FNMA, VRN, 3.87%, 1/25/13 FNMA, VRN, 3.91%, 1/25/13 FNMA, VRN, 5.95%, 1/25/13 FIXED-RATE U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES — 11.2% FHLMC, 6.00%, 2/1/38 FHLMC, 4.00%, 12/1/40 FHLMC, 4.00%, 4/1/41 FNMA, 5.00%, 7/1/31 FNMA, 5.50%, 5/1/33 FNMA, 5.00%, 11/1/33 FNMA, 5.00%, 9/1/35 FNMA, 6.00%, 4/1/37 FNMA, 6.00%, 7/1/37 FNMA, 6.00%, 8/1/37 FNMA, 5.50%, 1/1/39 FNMA, 5.50%, 3/1/39 FNMA, 4.50%, 6/1/39 FNMA, 5.00%, 8/1/39 FNMA, 4.50%, 3/1/40 FNMA, 3.50%, 12/1/40 FNMA, 4.00%, 12/1/40 FNMA, 4.00%, 5/1/41 FNMA, 4.50%, 7/1/41 FNMA, 4.50%, 9/1/41 FNMA, 4.00%, 12/1/41 FNMA, 4.00%, 1/1/42 FNMA, 4.00%, 1/1/42 14 Principal Amount Value FNMA, 3.50%, 5/1/42 $ FNMA, 3.50%, 6/1/42 FNMA, 3.50%, 9/1/42 FNMA, 3.00%, 11/1/42 GNMA, 6.00%, 7/15/33 GNMA, 5.00%, 3/20/36 GNMA, 5.50%, 1/15/39 GNMA, 5.50%, 9/15/39 GNMA, 4.50%, 10/15/39 GNMA, 5.00%, 10/15/39 GNMA, 4.50%, 1/15/40 GNMA, 4.00%, 12/15/40 GNMA, 4.50%, 12/15/40 GNMA, 4.00%, 1/20/41 GNMA, 4.00%, 12/15/41 GNMA, 3.50%, 6/20/42 GNMA, 3.50%, 7/20/42 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $3,441,314) U.S. Treasury Securities— 9.7% U.S. Treasury Bonds, 5.50%, 8/15/28 U.S. Treasury Bonds, 2.75%, 11/15/42 U.S. Treasury Inflation Indexed Notes, 1.25%, 4/15/14 U.S. Treasury Inflation Indexed Notes, 1.625%, 1/15/15 U.S. Treasury Inflation Indexed Notes, 1.875%, 7/15/15 U.S. Treasury Notes, 0.75%, 10/31/17 U.S. Treasury Notes, 1.875%, 10/31/17(3) U.S. Treasury Notes, 0.75%, 12/31/17 U.S. Treasury Notes, 2.75%, 2/28/18 U.S. Treasury Notes, 2.625%, 4/30/18 U.S. Treasury Notes, 1.625%, 11/15/22 TOTAL U.S. TREASURY SECURITIES (Cost $2,870,906) Commercial Mortgage-Backed Securities(2) — 2.4% Banc of America Commercial Mortgage, Inc., Series 2004-1, Class A4 SEQ, 4.76%, 11/10/39 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2004-2, Class A5 SEQ, 4.58%, 11/10/38 BB-UBS Trust, Series 2012-SHOW, Class A, 3.43%, 11/5/36(1) Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class AM, VRN, 5.22%, 1/1/13 GE Capital Commercial Mortgage Corp., Series 2005-C3, Class A5, VRN, 4.98%, 1/1/13 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A3 SEQ, 4.57%, 8/10/42 Greenwich Capital Commercial Funding Corp., Series 2005-GG3, Class A4, VRN, 4.80%, 1/1/13 GS Mortgage Securities Corp. II, Series 2004-GG2, Class A6 SEQ, VRN, 5.40%, 1/1/13 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4 SEQ, 4.76%, 7/10/39 GS Mortgage Securities Corp. II, Series 2005-GG4, Class A4A SEQ, 4.75%, 7/10/39 GS Mortgage Securities Corp. II, Series 2012-ALOH, Class A SEQ, 3.55%, 4/10/34(1) LB-UBS Commercial Mortgage Trust, Series 2005-C5, Class AM, VRN, 5.02%, 1/11/13 15 Principal Amount Value Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A3 SEQ, 4.50%, 10/15/41 $ Wachovia Bank Commercial Mortgage Trust, Series 2004-C15, Class A4 SEQ, 4.80%, 10/15/41 TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $720,278) Collateralized Mortgage Obligations(2) — 1.4% Banc of America Funding Corp., Series 2004-2, Class 3A1, 5.50%, 9/20/34 Banc of America Mortgage Securities, Inc., Series 2004-L, Class 2A1, VRN, 2.80%, 1/1/13 Banc of America Mortgage Securities, Inc., Series 2005-1, Class 1A15, 5.50%, 2/25/35 Bear Stearns Adjustable Rate Mortgage Trust, Series 2006-1, Class A1, VRN, 2.37%, 1/1/13 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2004-4, Class A19, 5.25%, 5/25/34 JPMorgan Mortgage Trust, Series 2005-A6, Class 7A1, VRN, 3.03%, 1/1/13 MASTR Adjustable Rate Mortgages Trust, Series 2004-13, Class 3A7, VRN, 2.63%, 1/1/13 PHHMC Mortgage Pass-Through Certificates, Series 2007-6, Class A1, VRN, 6.00%, 1/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-2, Class 1A1 SEQ, 5.50%, 4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-6, Class A1 SEQ, 5.25%, 8/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-AR16, Class 3A2, VRN, 2.66%, 1/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A4 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-10, Class A19 SEQ, 6.00%, 8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-13, Class A5, 6.00%, 10/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR2, Class 2A3, VRN, 2.63%, 1/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR5, Class 2A1, VRN, 2.62%, 1/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2006-AR15, Class A1, VRN, 5.25%, 1/1/13 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-3, Class 3A1, 5.50%, 4/25/22 Wells Fargo Mortgage-Backed Securities Trust, Series 2007-13, Class A1, 6.00%, 9/25/37 TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $402,764) 16 Principal Amount Value Municipal Securities — 0.9% California GO, (Building Bonds), 7.30%, 10/1/39 $ Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 Maryland State Transportation Authority Rev., (Building Bonds), 5.75%, 7/1/41 Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33 New Jersey State Turnpike Authority Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40 New Jersey State Turnpike Authority Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41 Ohio State University (The) Rev., (Building Bonds), 4.91%, 6/1/40 Pennsylvania Turnpike Commission Rev., Series 2010 B, (Building Bonds), 5.56%, 12/1/49 TOTAL MUNICIPAL SECURITIES (Cost $244,488) Value Temporary Cash Investments — 3.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.625% - 0.875%, 2/28/17 - 8/31/17, valued at $553,065), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $542,034) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.75%, 8/15/41, valued at $276,731), in a joint trading account at 0.15%, dated 12/31/12, due 1/2/13 (Delivery value $271,017) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 4.25%, 11/15/40, valued at $92,089), in a joint trading account at 0.12%, dated 12/31/12, due 1/2/13 (Delivery value $90,339) TOTAL TEMPORARY CASH INVESTMENTS (Cost $903,383) TOTAL INVESTMENT SECURITIES — 97.3% (Cost $28,351,044) OTHER ASSETS AND LIABILITIES — 2.7% TOTAL NET ASSETS — 100.0% 17 Forward Foreign Currency Exchange Contracts Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for AUD Deutsche Bank 1/25/13 DKK for EUR UBS AG 1/25/13 SEK for NOK Deutsche Bank 1/25/13 AUD for USD Westpac Group 1/25/13 6 CAD for USD Westpac Group 1/25/13 4 CAD for USD Westpac Group 1/25/13 3 CHF for USD HSBC Holdings plc 1/25/13 19 DKK for USD HSBC Holdings plc 1/25/13 33 EUR for USD HSBC Holdings plc 1/25/13 16 GBP for USD UBS AG 1/25/13 JPY for USD Deutsche Bank 1/25/13 ) JPY for USD Westpac Group 1/25/13 ) KRW for USD HSBC Holdings plc 1/25/13 NOK for USD Deutsche Bank 1/25/13 NOK for USD UBS AG 1/25/13 42 NZD for USD Westpac Group 1/25/13 15 SEK for USD UBS AG 1/25/13 71 (Value on Settlement Date $656,169) Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) AUD for CAD Deutsche Bank 1/25/13 ) EUR for DKK UBS AG 1/25/13 ) NOK for SEK Deutsche Bank 1/25/13 ) AUD for USD Westpac Group 1/25/13 ) AUD for USD Westpac Group 1/25/13 ) CAD for USD Barclays Bank plc 1/25/13 ) CHF for USD UBS AG 1/25/13 (8 ) CHF for USD UBS AG 1/25/13 ) DKK for USD UBS AG 1/25/13 ) EUR for USD HSBC Holdings plc 1/25/13 ) EUR for USD HSBC Holdings plc 1/25/13 ) EUR for USD Westpac Group 1/25/13 ) GBP for USD Barclays Bank plc 1/25/13 ) GBP for USD HSBC Holdings plc 1/25/13 ) GBP for USD UBS AG 1/25/13 ) JPY for USD Barclays Bank plc 1/25/13 JPY for USD HSBC Holdings plc 1/25/13 JPY for USD UBS AG 1/25/13 KRW for USD HSBC Holdings plc 1/25/13 ) KRW for USD HSBC Holdings plc 1/25/13 ) NOK for USD UBS AG 1/25/13 ) NZD for USD Westpac Group 1/25/13 (2 ) NZD for USD Westpac Group 1/25/13 ) SEK for USD Deutsche Bank 1/25/13 ) SEK for USD UBS AG 1/25/13 ) (Value on Settlement Date $15,604,446) 18 Futures Contracts Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 7 U.S. Treasury 10-Year Notes March 2013 Notes to Schedule of Investments AUD Australian Dollar BB-UBS Barclays Bank PLC - UBS Real Estate Securities, Inc. CAD Canadian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GBP British Pound GNMA Government National Mortgage Association GO General Obligation JPY Japanese Yen KRW South Korea Won LB-UBS Lehman Brothers, Inc. - UBS AG MASTR Mortgage Asset Securitization Transactions, Inc. MTN Medium Term Note NOK Norwegian Krone NZD New Zealand Dollar PHHMC PHH Mortgage Corporation SEK Swedish Krona SEQ Sequential Payer USD United States Dollar VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. † Category is less than 0.05% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $1,203,559, which represented 4.1% of total net assets. Final maturity date indicated, unless otherwise noted. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $10,561. See Notes to Financial Statements. 19 Statement of Assets and Liabilities DECEMBER 31, 2012 (UNAUDITED) Assets Investment securities, at value (cost of $28,351,044) Cash Foreign currency holdings, at value (cost of $63,545) Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Unrealized gain on forward foreign currency exchange contracts Interest receivable Liabilities Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital paid in Accumulated net investment loss ) Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class $10.15* C Class R Class * Maximum offering price $10.63 (net asset value divided by 0.955) See Notes to Financial Statements. 20 Statement of Operations FOR THE SIX MONTHS ENDED DECEMBER 31, 2012 (UNAUDITED) Investment Income (Loss) Income: Interest (net of foreign taxes withheld of $215) Expenses: Management fees Distribution and service fees: A Class C Class R Class Trustees’ fees and expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions ) Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 21 Statement of Changes in Net Assets SIX MONTHS ENDED DECEMBER 31, 2012 (UNAUDITED) AND PERIOD ENDED JUNE 30, 2012 Increase (Decrease) in Net Assets December 31, 2012 June 30, 2012(1) Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) — Institutional Class ) — A Class ) — C Class ) — R Class ) — From net realized gains: Investor Class ) — Institutional Class ) — A Class ) — C Class ) — R Class ) — Decrease in net assets from distributions ) — Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period — End of period Accumulated undistributed net investment income (loss) ) January 31, 2012 (fund inception) through June 30, 2012. See Notes to Financial Statements. 22 Notes to Financial Statements DECEMBER 31, 2012 (UNAUDITED) 1. Organization American Century International Bond Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. Global Bond Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term total return. The fund pursues its objective by investing primarily in non-money market debt securities of issuers located in developed countries world-wide (including the United States) and may invest up to 35% of its assets in high-yield and/or emerging markets debt securities. The fund offers the Investor Class, the Institutional Class, the A Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. All classes of the fund commenced sale on January 31, 2012, the fund’s inception date. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during 23 the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income less foreign taxes withheld, if any, is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. Inflation adjustments related to inflation-linked debt securities are reflected as interest income. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and change in net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Trustees. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts, forward commitments, when-issued securities, swap agreements and certain forward foreign currency exchange contracts. ACIM monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts and swap agreements. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the fund remain subject to examination by tax authorities. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. 24 Distributions to Shareholders — Distributions from net investment income, if any, are generally declared and paid quarterly, but may be paid less frequently. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The annual management fee is 0.95% for the Investor Class, A Class, C Class and R Class and 0.75% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended December 31, 2012 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc., the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. ACIM owns 95% of the outstanding shares of the fund. ACIM does not invest in the fund for the purpose of exercising management or control. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the six months ended December 31, 2012 totaled $8,553,407, of which $4,952,390 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the six months ended December 31, 2012 totaled $7,227,408, of which $3,131,240 represented U.S. Treasury and Government Agency obligations. 25 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended December 31, 2012 Period ended June 30, 2012(1) Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions — — Redeemed ) Institutional Class Sold — — Issued in reinvestment of distributions — — A Class Sold Issued in reinvestment of distributions — — Redeemed ) C Class Sold Issued in reinvestment of distributions — — R Class Sold — — Issued in reinvestment of distributions — — Net increase (decrease) January 31, 2012 (fund inception) through June 30, 2012. 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. 26 The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Sovereign Governments and Agencies — — Corporate Bonds — — U.S. Government Agency Mortgage-Backed Securities — — U.S. Treasury Securities — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Municipal Securities — — Temporary Cash Investments — — Total Value of Investment Securities — — Other Financial Instruments Forward Foreign Currency Exchange Contracts — — Futures Contracts — — Total Unrealized Gain (Loss) on Other Financial Instruments — 7. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations, or to shift exposure to the fluctuations in the value of foreign currencies from one foreign currency to another foreign currency. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures 27 contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Value of Derivative Instruments as of December 31, 2012 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Interest Rate Risk Receivable for variation margin on futures contracts* Payable for variation margin on futures contracts* — *Included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. Effect of Derivative Instruments on the Statement of Operations for the Six Months Ended December 31, 2012 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Foreign Currency Risk Net realized gain (loss) on foreign currency transactions ) Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies Interest Rate Risk Net realized gain (loss) on futures contract transactions ) Change in net unrealized appreciation (depreciation) on futures contracts ) 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 28 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. As of June 30, 2012, the fund had accumulated long-term capital losses of $(485), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. The capital loss carryovers may be carried forward for an unlimited period. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. 29 Financial Highlights For a Share Outstanding Throughout the Periods Indicated Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(2) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class ) ) ) % %(4) %(4) 27
